Citation Nr: 0809221	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1970 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the VA 
Regional Office (RO) in Houston, Texas which denied 
entitlement to the benefit sought.  


FINDINGS OF FACT

Evidence received subsequent to the June 1994 rating decision 
is cumulative and does not raise a reasonable possibility of 
substantiating the claim.   


CONCLUSION OF LAW

New and material evidence has not been presented to warrant 
reopening the claim of entitlement to service connection for 
asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated December 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  


The Board also notes that the veteran has requested that his 
claim for service connection for asthma be reopened based 
upon the production of new and material evidence.  The case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in part, 
that the VA's duty to notify a claimant seeking to reopen a 
claim previously denied includes advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought 
by the claimant.  In this case, the record does not reflect 
that the veteran was provided the appropriate notice under 
Kent regarding his request to reopen his claim.  However, the 
veteran was provided a VCAA notice in December 2004 which 
advised the veteran that his claim was denied in 1994 because 
there was no new and material evidence that his asthma was 
incurred in, or aggravated by, active service, sufficient to 
reopen his claim.  The veteran demonstrated actual knowledge 
of the evidence required in a January 2005 statement in which 
the veteran contended that the military aggravated his 
asthma.  Additionally, in October 2005 the veteran filed a 
Notice of Disagreement which asserted that his asthma was 
made worse by active duty.  The veteran also had the 
assistance of a Veteran Service Organization (VSO) to advise 
him.  Thus, the Board finds no prejudice to the veteran as it 
is clear that the veteran had actual knowledge of what 
evidence was required in order to reopen this claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that his asthma was 
aggravated by active service.  A review of service medical 
records indicates that the veteran's induction examination 
took place in February 1970.  At that time it was noted that 
the veteran had no disqualifying diseases.  However, 
additional notes to the induction document made in July of 
1970 indicate that the veteran "Made no attempt to get 
letter on asthma."  Also, the induction examiner recommends 
that further specialist examinations of the veteran's asthma 
were indicated.  

Approximately two weeks after starting basic training, 
service medical records from late July 1970 indicate that the 
veteran was treated for inguinal hernia.  A medical board was 
convened and the veteran was medically discharged from the 
service.  The veteran's hernia was identified as the reason 
for the discharge and no mention was made of asthma.  

The veteran made an application for benefits in October of 
1970, claiming "bronchial asthma" of a "lifetime" 
duration.  That claim was denied as not service connected in 
December 1970.  The veteran filed a claim for service 
connection for asthma again in October 1993.  That claim was 
denied in June 1994 on the grounds that no new and material 
evidence had been submitted.  In October 1994 the veteran 
withdrew his claim for service connection for asthma.  In 
November 2004 the veteran requested that his hernia claim be 
amended to include service connection for asthma.  

A review of medical records produced since the 1994 RO 
decision include VA medical records which show that in 
November 1998 it was noted that the veteran had a history of 
asthma, while a record from March of 1999 notes a history of 
asthma and asbestosis.  These records show treatment for 
asthma in the form of a prescription for an inhaler.  

A BVA hearing was held in February 2008.  During the course 
of that hearing the undersigned specifically asked the 
veteran to describe how his asthma was different after 
returning home from basic training in Fort Polk, Louisiana.  
The veteran's response was:  "It went back to the way it was 
before I went to Fort Polk."  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was filed after August 29, 2001, 
the regulations provide that new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  (38 C.F.R. 3.156(a) (2007).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Based upon a review of the above, the Board finds that no new 
and material evidence has been submitted to warrant the 
reopening of this claim.  Since June 1994, the evidence which 
has been added to the record includes VA medical records from 
1998 to 2004 and the veteran's testimony at hearing.  While 
this evidence is obviously new, it is not material in that it 
does not bear directly and substantially upon the specific 
matter under consideration, is either cumulative or 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  Specifically the question of 
whether the veteran's asthma was aggravated by active service 
is not addressed by any additions to the record.  Absent 
evidence which is both new and material, a reopening of this 
claim is not warranted. 




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for asthma, and the petition to 
reopen is denied.


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


